Citation Nr: 1101671	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-28 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for a bilateral shoulder 
disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a bilateral disorder of 
the feet.

7.  Entitlement to service connection for a bilateral disorder of 
the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1972.  He 
also performed unverified reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The Veteran testified at an October 2010 Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is required for additional development before the claims 
on appeal can be properly adjudicated.

Initially, the Board notes that the Veteran's claims file does 
not contain service treatment records for the Veteran's period of 
verified active service.  While the Veteran served on active duty 
from March 1968 to March 1972 and then had several years of 
unverified service, the file only contains service treatment 
records from 1976 onwards.  As the issues on appeal involve 
service connection and the Veteran contends that many of his 
claimed disorders arose from his period of active service, the 
service treatment records are essential to the adjudication of 
the claims.  The duty to assist obligates VA to obtain these 
records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see 
also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting 
that the Secretary has a duty to assist in obtaining relevant and 
adequately identified records).

The Board further notes that the record contains multiple service 
treatment records during the Veteran's periods of reserve 
service; however, these records do not provide the specific dates 
of the Veteran's terms of active duty for training and inactive 
duty for training service.  Hence, each and every date and type 
of service must be verified before the claims may be properly 
adjudicated.

A remand is also required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
condition.  In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010). Such an examination or opinion is necessary 
to make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.

The Veteran presents multiple arguments concerning the etiology 
of his disorders.  
He reported that during a weekend drill in the mid-1980's, he was 
inspecting a top side of an aircraft when he slipped and fell to 
the ground landing his feet and hurting his back and knees.  A 
line of duty determination dated in March 1986 shows that the 
Veteran injured his low back but does not reflect any complaints 
pertaining to the knees or feet.  Service connection has been 
established for a lumbar spine disorder arising from this 
incident.  The Veteran also testified at his October 2010 Board 
hearing that he incurred an injury to his ankles in April 1969 
while working on an airplane and that he slipped and fell off the 
wing and hurt his feet.  With regard to his knees, he reported 
that his job working with airplanes involved sliding off the 
wings and landing onto concrete.  He also indicated that physical 
fitness activities such as running had an impact on his knees.  
He reported an incident in July 1969 in which he fell down a 
flight of stairs and hurt his back and knees.  He reported that 
at that time, he did seek treatment for his back but not for his 
knees and that he was just given Ace bandages for his knees.  He 
indicated that he experiences shoulder pain from lifting weights 
in the Marine Corps.  With regard to his neck, he reported that 
in June 1969, while stationed in Beaufort South Carolina, he was 
body surfing and a wave caught him and drove him into the sand.  
He stated that he reported the incident to the Corpsman.  With 
regard to his hands, he reported an incident during service in 
which a steel door was shut on his left hand.  In support of his 
feet and hands claims, the Veteran submitted copies of service 
treatment records reflecting treatment for swelling and 
tenderness of the plantar area of the left foot in April 1969 and 
in June 1969 for a sprain to the left upper finger reportedly 
from slamming it in a door.     

Post-service medical treatment reports document the Veteran's 
complaints of pain in the ankles, knees, shoulder, neck and feet.  
The record shows current diagnoses of bilateral joint disease of 
the knees, plantar fasciitis, cervical spine disk herniation and 
possible right shoulder rotator cuff abnormality.  In a March 
2006 VA x-ray report of both ankles it was indicated that there 
was an increased periosteal thickening in the region of the 
intraosseous membrane which may represent prior injury.  A March 
2006 VA x-ray report of the feet indicated some degenerative 
joint disease at the right first metatarsal phalangeal joint with 
joint space narrowing and small osteophytes.  With regard to his 
bilateral hip claim, the Veteran contends that he currently 
suffers from hip pain secondary to his service-connected lumbar 
spine disorder.  Moreover, at the October 2010 Board hearing, it 
was noted that the Veteran was wearing braces on both of his 
hands.  The Veteran reported that the braces were given to him 
for treatment of osteoarthritis and carpal tunnel syndrome.  He 
was also noted to be using a cane at the hearing which he 
reported that he uses when his left knee and ankle gives out.     

In light of the medical evidence cited above and the Veteran's 
assertions, a VA examination is necessary to determine whether 
there is any relationship between the Veteran's current 
conditions and service.

Additionally, the last VA outpatient treatment record obtained 
from the VA Medical Center in Baltimore is dated in June 2007.  
In a November 2009 supplemental statement of the case, the RO 
indicated that an electronic review of the VA records from April 
2006 to October 2009 was conducted but as noted, actual copies of 
records since June 2007 are not of record.  As the issues on 
appeal are being remanded for a current VA examination, the Board 
finds that attempts should be made to obtain all outstanding 
medical records since June 2007.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran's 
service treatment records dated from March 
1968 to March 1972 from the National 
Personnel Records Center.  Associate all such 
records with the Veteran's claim folder.  If 
no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-(iv) 
(2010) must be complied with. 

2.  The RO must confirm all of the Veteran's 
service dates, to include every period of 
active duty for training and inactive duty 
for training.  All efforts to obtain these 
records should be fully documented.  The 
Veteran's Reserve units, as well as the 
National Personnel Records Center must be 
requested to provide a negative response if 
records are not available.  If the RO cannot 
locate such records, the RO must specifically 
document any attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

3.  Obtain and associate with the claims file 
all available VA medical records concerning 
treatment received by the Veteran since June 
2007.  All efforts to obtain these records, 
including follow-up requests, if appropriate, 
should be fully documented.   

4.  After the above records are obtained to 
the extent available, the RO should schedule 
the Veteran for an appropriate VA examination 
for his claimed bilateral ankles, bilateral 
knee, bilateral hip, bilateral shoulder, 
neck, bilateral disorder of the feet and 
bilateral disorder of the hands to determine 
the nature and etiology of each diagnosed 
disability.  The RO must inform the examiner 
of the dates of the Veteran's active service, 
including each and every period of active 
duty and inactive duty for training .  The 
examiner is then asked to specifically 
address the following:

Was an ankle disorder, knee disorder, hip 
disorder, shoulder disorder, neck disorder, 
disorder of the feet and/or a disorder of the 
hands, to include residuals of any pertinent 
injury, incurred during a period of active 
duty, active duty for training or inactive 
duty for training?  If not, was any diagnosed 
disorder affecting these areas aggravated 
beyond the natural progression of the disease 
process during a period of active duty, 
active duty for training or inactive duty for 
training?  Each and every opinion expressed 
must be accompanied by a complete and full 
written rationale based on evidence in the 
claims file and sound medical principles.

5.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

6.  Then readjudicate the Veteran's claims in 
light of the additional evidence.  If any 
claim is not granted to his satisfaction, 
send the Veteran and his representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of the claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
	MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


